Citation Nr: 0106319	
Decision Date: 03/02/01    Archive Date: 03/08/01

DOCKET NO.  99-17 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to 
warrant reopening a claim of entitlement to service 
connection for a lumbar back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from April 1985 to November 
1988.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied entitlement to service 
connection for a chronic back condition. 

In a written statement dated in January 2001, the veteran 
withdrew his request for a personal hearing before a Member 
of the Board.


FINDINGS OF FACT

1.  By rating decision in September 1992, a claim by the 
veteran for entitlement to service connection for a back 
condition was denied; a timely notice of disagreement was not 
received in connection with that rating decision. 

2.  Certain evidence received since the September 1992 rating 
decision is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim.


CONCLUSIONS OF LAW

1.  The September 1992 rating decision that denied 
entitlement to service connection for a back condition is 
final.  38 U.S.C.A. § 7105(c) (West 1991).

2.  Evidence submitted since the September 1992 rating 
decision, which denied entitlement to service connection for 
a back condition, is new and material, and the veteran's 
claim for this benefit has been reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In an unappealed rating determination from September 1992, 
the RO, inter alia, denied entitlement to service connection 
for a back condition, as the evidence failed to demonstrate 
the presence of a back disability on separation from military 
service.  Inasmuch as the veteran did not perfect a timely 
appeal, the RO's decision is final.  38 U.S.C.A. § 7105.

Pursuant to 38 U.S.C.A. § 5108 the veteran's claim may be 
reopened if new and material evidence has been presented.  
New evidence submitted to reopen a claim will be presumed 
credible solely for the purpose of determining whether the 
claim has been reopened.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  The Board must review all evidence 
submitted since the claim was finally disallowed on any 
basis.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  If 
the Board's decision is favorable to the veteran, his claim 
must be reopened and decided on the merits.  See Glynn v. 
Brown, 6 Vet. App. 523, 528-29 (1994). 

During the pendency of the appellant's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) became effective.  This liberalizing legislation 
is applicable to the appellant's claims.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It bears emphasis, 
however, that the VA shall not reopen a claim that has been 
previously disallowed except when new and material evidence 
has been presented.

Nevertheless, the issue of new and material evidence must be 
addressed in the first instance by the Board because it goes 
to the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If 
the Board were to adjudicate the claim on the merits without 
resolving the new and material evidence issue, its actions 
would violate its statutory mandate set forth in 38 U.S.C.A. 
§§ 7104(b) and 5108.  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in this regard is 
irrelevant.  Id.  Further analysis, beyond the evaluation of 
whether the evidence submitted in the effort to reopen is new 
and material, is neither required nor permitted.  Id. at 
1384.  Any finding entered when new and material evidence has 
not been submitted "is a legal nullity."  Butler v. Brown, 9 
Vet. App. 167, 171 (1996) (applying an identical analysis to 
claims previously and finally denied, whether by the Board or 
by the RO).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000). 

The evidence of record at the time of the September 1992 
rating determination consisted of the veteran's service 
medical records only.  Those records showed treatment for a 
lumbosacral strain from September to October 1988.  On his 
separation examination in November 1988, his back was 
asymptomatic.  

In the context of the current claim, VA outpatient treatment 
records demonstrate that the veteran currently has a back 
disability, variously characterized as history of 
sacroiliitis and degenerative joint disease of the low back, 
lumbosacral area.  In testimony at his November 1999 hearing 
before the RO, the veteran indicated that a VA physician told 
him he had traumatic arthritis as a result of the back injury 
that he sustained in service.  

The presence of a current back disability together with the 
assertion that a VA physician told him that his current back 
condition is related to his injury in service is regarded as 
so significant that such evidence must be considered in order 
to fairly decide the merits of the claim.  In other words, 
the evidence constitutes new and material evidence, and the 
veteran's claim has, therefore, been reopened. 

It bears emphasis, however, that in determining whether 
evidence is new and material, the credibility of the new 
evidence is, preliminarily, to be presumed.  If the claim is 
reopened, then, the ultimate credibility or weight to be 
accorded such evidence must be determined as a question of 
fact.  Justus v. Principi, 3 Vet. App. 510 (1992).  With the 
veteran's claim having been reopened, the duty to assist 
obtains and a full de novo review and weighing of all of the 
evidence by the RO is also in order, as more particularly set 
forth in the remand portion of this decision.


ORDER

The veteran's claim of entitlement to service connection for 
a back condition is reopened.  To this extent, the appeal is 
granted, subject to the directions set forth in the following 
remand portion of this decision.


REMAND

The Board has jurisdiction of both parts of the two-step 
Manio analysis in new and material evidence cases.  However, 
if the RO initially found no new and material evidence to 
reopen and the Board finds that such new and material 
evidence has in fact been received (thus reopening the 
claim), then the case must be remanded to the RO for the 
second step of the Manio analysis (a de novo review of the 
entire record) unless there would be no prejudice to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Moreover, once a claim has been reopened and has been 
determined to be well grounded, the statutory duty to assist 
arises.  The VA's duty to assist the veteran includes the 
obligation to obtain pertinent treatment records, the 
existence of which has been called to its attention.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990); Ivy v. Derwinski, 
2 Vet. App. 320 (1992), Murincsak v. Derwinski, 2 Vet. App. 
363 (1992).  An attempt to obtain copies of all treatment 
records from 1998 to date should be made.  

The veteran is also advised to obtain a written statement 
from the VA physician who suggested to him that his current 
back condition is related to military service in the event 
that the records do not bear out the claimed association.  
The veteran should also be afforded a VA examination.

The appellant is hereby notified that it is his 
responsibility to report for any examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2000).  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should obtain all inpatient 
and outpatient treatment from the VA 
outpatient clinic in Dothan, Alabama 
pertaining to the veteran's treatment for 
a back condition from January 1998 to the 
present for incorporation into the 
record.

If the search for records has negative 
results, documentation to that effect 
should be placed in the claim file.  
Notification should be provided to the 
veteran that: identifies the records that 
are unable to be obtained; briefly 
explains the efforts that the RO made to 
obtain those records; and describes any 
further action to be taken by the VA with 
respect to the claim. 

2.  The RO should schedule the veteran 
for an appropriate VA examination to 
determine the nature and etiology of his 
back disorder.  All necessary tests and 
studies, including range of motion 
testing reported in degrees of arc and x- 
ray studies, should be performed and all 
findings must be reported in detail.  The 
examiner is also requested to note the 
normal ranges of motion of the affected 
joints.  The claims folder and a copy of 
this remand must be made available to the 
examiner for review prior to completion 
of the examination report.  The examiner 
should record all pertinent medical 
complaints, symptoms, and clinical 
findings.

The examiner is requested to render an 
opinion as to whether the veteran 
currently has a back disability, and, if 
so, whether, without resort to 
speculation, it is as least as likely as 
not that any current back disorder is 
related to the veteran's period of 
military service.  The examiner should 
provide a complete rationale for all 
conclusions reached. 

3.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should review the 
expanded record.  In particular, the RO 
should review the requested examination 
reports and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.

Thereafter, the RO should readjudicate 
the issue on appeal.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and an opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if in order.  

The Board intimates no opinion, either favorable or 
unfavorable, as to the ultimate disposition of this case.  No 
action is required of the veteran until notified by the RO.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 



